DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

              MEIR J. ZAMSTEIN and ELIANA H. ZAMSTEIN,
                             Appellants,

                                     v.

  U.S. BANK NATIONAL ASSOCIATION, Not in Its Individual Capacity
      But Solely as Trustee for The RMAC Trust, Series 2016-CTT,
                                Appellee.

                               No. 4D19-660

                              [March 12, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Barry J. Stone, Senior Judge; L.T. Case No. CACE 08-
007879.

  Jonathan Kline of Jonathan Kline, P.A., Weston, for appellants.

    Richard S. McIver and H. Michael Muñiz of Kass Shuler, P.A., Tampa,
for appellee.

PER CURIAM.

  Affirmed.

WARNER, CONNER and FORST, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.